    Case: 1:17-cv-08209 Document #: 97 Filed: 08/19/20 Page 1 of 3 PageID #:399




                           UNITED STATES DISTRICT COURT
                           NORTHERN DISTRICT OF ILLINOIS
                                 EASTERN DIVISION

 Louis E. Gulley,                              )
                                               )
                       Plaintiff,              )
                                               )
        vs.                                    )   Case No. 17-cv-08209
                                               )
 Dr. Jonathan Kelly,                           )   Honorable Edmond E. Chang
                                               )
                       Defendant.              )



                    STATUS REPORT OF PLAINTIFF LOUIS E. GULLEY


       Louis E. Gulley, by and through his attorneys, Jenner & Block LLP, respectfully submits

this status report pursuant to this Court’s Order of July 27, 2020. [ECF No. 96].

       Pursuant to this Court’s Order, plaintiff’s counsel reports that on August 13, 2020 they

conducted an attorney-client telephone interview with Mr. Gulley. Counsel have also conferred

with defense counsel and the Illinois Department of Corrections in order to schedule plaintiff’s

remote video deposition for October 29th.

       Pursuant to subpoena served upon the Department of Corrections, additional medical

records for Mr. Gulley have been received. Defendant has also served upon plaintiff’s counsel

Rule 26 initial disclosures, Rule 34 document requests, and Rule 33 interrogatories.

       Plaintiff’s counsel is investigating the current whereabouts of Dr. Okezie, a treating

physician at Stateville Correctional Center who created a medical record noting that Mr. Gulley

had gynecomastia. Dr. Okezie apparently no longer works at Stateville Correctional Center.
    Case: 1:17-cv-08209 Document #: 97 Filed: 08/19/20 Page 2 of 3 PageID #:400




      Further investigation by plaintiff’s counsel continues.

                                            Respectfully submitted,


                                            By: /s/ William D. Heinz
                                                One of the Attorneys for Plaintiff

William D. Heinz
wheinz@jenner.com
Richard P. Steinken
rsteinken@jenner.com
JENNER & BLOCK LLP
353 N. Clark Street
Chicago, Illinois 60654-3456
Tel: 312-222-9350




                                               2
    Case: 1:17-cv-08209 Document #: 97 Filed: 08/19/20 Page 3 of 3 PageID #:401




                               CERTIFICATE OF SERVICE

       William D. Heinz, an attorney, hereby certifies that on August 19, 2020, he caused a true

and correct copy of the foregoing STATUS REPORT to be electronically filed with the Clerk of

the Court through ECF and to be served upon all counsel of record by filing same with the

CM/ECF System.


                                            /s/ William D. Heinz




                                               3
